BLUE, Chief Judge.
Harry J. Keene appeals the trial court’s December 14, 2001, order which summarily denied his motion for jail credit pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm, without comment, the portion of the order that denied Keene’s request for an additional fifty-four days of jail credit. The trial court, however, went further in its order and sua sponte vacated a June 5, 2001, order that had awarded 206 days of jail credit to Keene. The trial court was without jurisdiction to vacate the order. See Bailey v. State, 111 So.2d 995, 996 (Fla. 2d DCA 2000). Additionally, rescission of previously awarded jail credit is a sentence enhancement that violates the prohibition against double jeopardy. Id. We, therefore, reverse the portion of the trial court’s order that revoked the previously awarded jail credit, and we direct the trial court to reinstate the 206 days’ credit.
Affirmed in part, reversed in part, and remanded.
NORTHCUTT and STRINGER, JJ., Concur.